DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant's amendment to the claims, filed on December 30th, 2021, is acknowledged. Entry of amendment is accepted and made of record. 

Response to Arguments/Remarks
Applicant's response filed on December 30th, 2021 is acknowledged and isanswered as follows. 
Applicant's remarks, see pg. 6, with respect to the rejections of claims 1-2 and 4-10 under 35 U.S.C 102(b) and/or 103(a), have been fully considered and are persuasive. Therefore, the rejection of claims has been withdrawn. 
Applicant's arguments, see pg. 6-7, with respect to the rejections of claims 21-31 under 35 U.S.C 102(b) and/ 103(a) have been considered but are moot in view of the new ground(s) of rejection. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 21, 24-26 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Wu et al. (Pub. No.: US 2020/0279918 A1), hereinafter as Wu.
Regarding claim 21, Wu discloses a semiconductor structure in Fig. 15, comprising: a substrate (base substrate of semiconductor substrate 101 as SOI substrate) (see [0033]); an oxide layer (oxide layer of SOI substrate) disposed on the substrate (see [0033]); a semiconductor layer (the active semiconductor layer of SOI substrate) disposed on the oxide layer (see [0033]); an isolation layer (oxide layer 138) disposed on the semiconductor layer (see [0076-0077]); a source/drain (S/D) region (source/drain regions 124) disposed on the isolation layer, wherein the isolation layer is configured to electrically isolate the S/D region from the semiconductor layer (oxide layer 105 electrically isolate source/drain regions 124 from the active semiconductor layer of substrate 101) and wherein a width of the isolation layer is greater than a width of the S/D region (the width of oxide layer 138 is wider than the width of source/drain region in y-direction) (see Fig. 15 and [0051]); nano-sheet layers (nanosheet layers 112, 114 and 116) disposed on the semiconductor layer (see [0034]); and a gate structure (gate structure 118) surrounding the nano-sheet layers (see [0043-0047]). 
Regarding claim 24, Wu discloses the semiconductor structure of claim 21, wherein the isolation layer comprises an oxide material (oxide layer 138) (see [0076]).
Regarding claim 25, Wu discloses the semiconductor structure of claim 21, wherein the isolation layer comprises an oxide of a material of the semiconductor layer 
Regarding claim 26, Wu discloses the semiconductor structure of claim 21, wherein the isolation layer comprises an electrical resistivity greater than about 1 x 1010 Ohms-m (oxide layer 138 made of silicon oxide has resistivity higher than the claimed value) (see [0033] and [0076]).
Claims 27-29 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Yu et al. (Pub. No.: US 2020/0343372 A1), hereinafter as Yu.
Regarding claim 27, Yu discloses a semiconductor structure in Figs. 1A-1B, comprising: a substrate (semiconductor layer 105 can be active semiconductor layer of SOI substrate) (see [0043]); nano-sheet layers (nanosheet channel layers 112, 114 and 116) disposed on the substrate (see [0053]); a gate structure (gate structure 160) surrounding a middle portion of the nano-sheet layers and disposed on a first portion of the substrate (portion of semiconductor layer 105 under gate structure) (see [0035]); spacers (spacers 138) surrounding edge portions of the nano-sheet layers uncovered by the gate structure (see Fig. 1A and [0036]); an isolation layer (insulating layer 108) disposed on a second portion of the substrate uncovered by the gate structure (the remaining portion of semiconductor layer 105 under source/drain layers 140), wherein the isolation layer extends laterally under the spacers and is in physical contact with a bottom surface of one of the spacers (insulating layer 108 extends under and contacts the bottom surface of spacers 138) (see Figs. 1A-1B and [0040-0041]); and a source/drain (S/D) epitaxial region (source/drain layers 140) disposed on the isolation 
Regarding claim 28, Yu discloses the semiconductor structure of claim 27, wherein the isolation layer (insulating layer 108) extends laterally below the nano-sheet layers (see Fig. 1A).
Regarding claim 29, Yu discloses the semiconductor structure of claim 27, wherein the isolation layer is in contact with one of the spacers (insulating layer 108 contacts spacer 138) (see Fig. 1A).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
a. Determining the scope and contents of the prior art.
b. Ascertaining the differences between the prior art and the claims at issue.
c. Resolving the level of ordinary skill in the pertinent art.
d. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over Wu et al. (Pub. No.: US 2020/0279918 A1), hereinafter as Wu, as applied to claim 21 above, and further in view of Black et al. (Pub. No.: US 2006/0249784 A1), hereinafter as Black.
Regarding claim 22, Wu discloses the semiconductor structure of claim 21, but fails to disclose the semiconductor layer comprises a doped semiconductor material. 
Black discloses a semiconductor structure in Fig. 12B comprising a semiconductor layer (layer 108) disposed on an oxide layer (insulator 108) and the oxide layer disposed on a substrate (substrate 104), wherein the semiconductor layer comprises a doped or undoped semiconductor material (see [0044]).   
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to make the semiconductor layer of Wu to be doped or undoped as same as the semiconductor layer of Black because the doping of the semiconductor of the SOI substrate can be determined by different electronic applications for making appropriate electrical parameter for forming FinFET.
Regarding claim 23, Wu discloses the semiconductor structure of claim 21, but fails to disclose the semiconductor layer comprises a doped semiconductor material. 
Black discloses a semiconductor structure in Fig. 12B comprising a semiconductor layer (layer 108) disposed on an oxide layer (insulator 108) and the oxide layer disposed on a substrate (substrate 104), wherein the semiconductor layer comprises a doped or undoped semiconductor material (see [0044]).   
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to make the semiconductor layer of Wu to be doped or .
Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Yu et al. (Pub. No.: US 2020/0343372 A1), hereinafter as Yu, as applied to claim 27 above. 
Regarding claim 30, Yu discloses the semiconductor structure of claim 27, disclose wherein the isolation layer comprises at least a oxide with an electrical resistivity greater than about 1 x 1010 Ohms.m (insulating layer 108 made of silicon oxide has resistivity higher than the claimed value) (see [0040]), but fails to disclose the oxide is 10 nm thick.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to wherein the isolation structures have the oxide is 10 nm thick because the isolation structures would be in the nano thickness for keeping the semiconductor structure to be nanoFET size and would keep small value for parasitic capacitance. Since it has been held that wherein the general conditions of a claim are disclosed in the prior art, discovering optimum or workable ranges involve only routine skill in the art. In re Aller, 105 USPQ 233  
Claim 31 is rejected under 35 U.S.C. 103 as being unpatentable over Yu et al. (Pub. No.: US 2020/0343372 B1), hereinafter as Yu, as applied to claim 27 above, and further in view of Black et al. (Pub. No.: US 2006/0249784 A1), hereinafter as Black.
Regarding claim 31, Yu discloses the semiconductor structure of claim 27, but fails to disclose the semiconductor layer comprises a doped semiconductor material. 
Black discloses a semiconductor structure in Fig. 12B comprising a 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to make the semiconductor layer of Yu to be undoped as same as the semiconductor layer of Black because the doping of the semiconductor of the SOI substrate can be determined by different electronic application for making appropriate electrical parameter for forming FinFET.

Allowable Subject Matter
Claims 1-2 and 4-10 are allowed over prior art of record. 
The following is an examiner’s statement of reason for allowance:  the prior art made of record does not teach or fairly suggest the following: wherein a thickness of a first one of the isolation structures extending from the first S/D epitaxial structure to the semiconductor layer is greater than a thickness of a second one of the isolation structures extending from the second S/D epitaxial structure to the semiconductor layer as recited in claim 1. Claims 2, and 4-10 depend on claim 1, and therefore also include said claimed limitation.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.

	
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CUONG B NGUYEN whose telephone number is (571)270-1509.  The examiner can normally be reached on Monday-Friday, 10:00 AM-6:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven H. Loke can be reached on (571) 272-1657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/CUONG B NGUYEN/Primary Examiner, Art Unit 2818